Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/27/19. Claims 1-20 are pending in this application.  This case is a continuation of related parent case 15/986,183 (05/22/2018).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:    A method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers over a substrate;
forming a first mask on the stack of MTJ layers;
forming a second mask on the stack of MTJ layers;
patterning the first mask and the second mask;
trimming the patterned first mask and the patterned second mask to reduce roughness of an outer edge of the patterned first mask and an outer edge of the patterned second mask; and
patterning the trimmed patterned second mask and the trimmed patterned first mask and the stack of MTJ layers, wherein the patterning of the trimmed patterned second mask and the trimmed patterned first mask further reduces the roughness of the outer edge of the trimmed patterned first mask and the outer edge of the trimmed patterned second mask, as recited in claim 1. Claims 2-7 depend from claim 1 and are also allowable.
 A method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers;

forming a second mask directly on the first mask such that the second mask physically contacts the first mask, the second mask being formed of a different material than the first mask;
patterning the second mask and the first mask;
trimming the patterned second mask and the patterned first mask;
patterning the trimmed patterned second mask, the trimmed patterned first mask and at least one layer from the stack of MTJ layers, wherein the patterning of the trimmed patterned first mask reduces a roughness of an outer surface of the second mask, as recited in claim 8. Claims 9-14 depend from claim 8 and are also allowable.
 A method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers; forming a conductive mask on the stack of MTJ layers; forming a dielectric mask on the conductive mask; patterning the dielectric mask and the conductive mask;
trimming the patterned dielectric mask and the patterned conductive mask to reduce a roughness of an outer edge of the conductive mask; and
patterning the trimmed patterned dielectric mask, the trimmed patterned conductive mask and at least one layer from the stack of MTJ layers, wherein the patterning of the trimmed patterned conductive mask further reduces the roughness of the outer edge of the conductive mask, as recited in claim 15. Claims 16-20 depend from claim 15 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Jung (US 20150104882 A1) is directed towards A method for fabricating an array of magnetic memory cells on a wafer comprising: depositing a plurality of layers for magnetic memory cells over a wafer, including layers for a bottom electrode, a lower magnetic layer, a junction layer and an upper magnetic layer; depositing a capping layer over the plurality of layers for magnetic memory cells; depositing a hard mask with at least a first layer of metallic material; patterning the hard mask layer into hard mask pads corresponding to the array of magnetic memory cells using the capping layer as an etch stop; forming an array of pillars by etching using the hard mask pads as a mask; cleaning sidewalls of the pillars using ion beams with angled incidence while rotating the wafer; depositing an inter-layer dielectric film over the pillars; performing chemical mechanical polishing (CMP) on the wafer to expose tops of the hard mask pads through the inter-layer dielectric film, using the hard mask pads as a CMP stopper; and performing a bit line interconnection process using the exposed tops of the hard mask pads as top electrodes for the magnetic memory cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813